
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT is made on January 28, 2003, and is effective
as of July 1, 2002, between EARTHLINK INC., a Delaware corporation, and CHARLES
G. BETTY (referred to herein as "You") and constitutes an amendment and
restatement of that certain Employment Agreement between the Company and You
dated April 1, 1998.

RECITALS

        1.     The Company is engaged in the business of providing internet
connectivity products and services (broadband, narrowband and wireless)
throughout the States of the United States and in other geographical areas; and

        2.     The Company has determined that in view of Your knowledge,
expertise and experience in the computer and information services industries and
in the internet communications (broadband, narrowband and wireless)
telecommunications industry segment, Your services as the Chief Executive
Officer of the Company have been and will be of great value to the Company, and
accordingly, the Company desires to enter into this Agreement with You on the
terms set forth herein in order to secure such services; and

        3.     You desire to serve as the Chief Executive Officer of the Company
on the terms set forth herein.

        NOW, THEREFORE, in consideration of Your employment by the Company, the
above premises and the mutual agreements hereinafter set forth, You and the
Company agree as follows:

        1.    Definitions.    

        (a)   "Affiliate" means, with respect to a party, any entity at any tier
that controls, is controlled by, or is under common control with that party.

        (b)   "Beneficial Ownership" means beneficial ownership as that term is
used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended.

        (c)   "Business Combination" means a reorganization, merger or
consolidation of the Company.

        (d)   "Business of the Company" means the business of providing internet
access services via broadband, narrowband and/or wireless means. The Business of
the Company constitutes the core business of the Company, but is a subset of all
segments of the business in which the Company is engaged.

        (e)   "Cause" means (i) Your commission of any act of fraud or
dishonesty relating to and adversely affecting the business affairs of the
Company; (ii) Your conviction of any felony; or (iii) Your habitual failure
after written notice specifying such failure and a reasonable opportunity to
cure such failure to perform Your duties hereunder responsibly.

        (f)    "Change in Control Event" of the Company means the occurrence of
any of the following events:

        (1)   The accumulation in any number of related or unrelated
transactions by any Person of Beneficial Ownership of more than fifty percent
(50%) of the combined voting power of the Company's Voting Stock; provided that
for purposes of this subparagraph (1), a Change in Control Event will not be
deemed to have occurred if the accumulation of more than fifty percent (50%) of
the voting power of the Company's Voting Stock results from any acquisition of
Voting Stock (a) directly from the Company that is approved by the Incumbent
Board, (b) by the Company, (c) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (d) by any Person
pursuant to a Business Combination that complies with clauses (a) and (b) of
subparagraph (2) below; or

--------------------------------------------------------------------------------

        (2)   Consummation of a Business Combination, unless, immediately
following that Business Combination, (a) all or substantially all of the Persons
who were the beneficial owners of Voting Stock of the Company immediately prior
to that Business Combination beneficially own, directly or indirectly, at least
fifty percent (50%) of the then outstanding shares of common stock and at least
fifty percent (50%) of the combined voting power of the then outstanding Voting
Stock entitled to vote generally in the election of directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the Voting
Stock of the Company, and (b) at least sixty percent (60%) of the members of the
Board of Directors of the entity resulting from that Business Combination
holding at least sixty percent (60%) of the voting power of such Board of
Directors were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
that Business Combination and as a result of or in connection with such Business
Combination, no Person has a right to dilute either of such percentages by
appointing additional members to the Board of Directors or otherwise without
election or other action by the stockholders; or

        (3)   A sale or other disposition of all or substantially all of the
assets of the Company, except pursuant to a Business Combination that complies
with clauses (a) and (b) of subparagraph (2); or

        (4)   Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that complies with clauses (a) and (b) of subparagraph 2; or

        (5)   The acquisition by any Person of the right to Control the Company.

        (g)   "Company" shall mean Earthlink Inc.

        (h)   "Confidential Information" means any and all non-public
information concerning, relating to and/or in the possession of, the Company
and/or its Affiliates and/or the Business of the Company treated as confidential
or secret by the Company and/or its Affiliates (that is, such business
information is subject to efforts by the Company and/or its Affiliates that are
reasonable under the circumstances to maintain its secrecy) that does not
constitute a Trade Secret, including, without limitation, information concerning
the Company's or an Affiliate's financial position and results of operations
(including revenues, assets, net income, etc.), annual and long range business
plans, product and service plans, marketing plans and methods, employee lists
and information, in whatever form and whether or not computer or electronically
accessible.

        (i)    "Control", "Controlled by" and "Under Common Control with" means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of the Company (a) through the
ownership of securities which provide the holder with such power excluding
voting rights attendant with such securities or (b) by contract.

        (j)    "Incumbent Board" means a Board of Directors at least a majority
of whom consist of individuals who either are (a) members of the Company's Board
of Directors as of the effective date of the adoption of the AV/SP (as defined
in Section 4(c)(2)) or (b) members who become members of the Company's Board of
Directors subsequent to the date of the adoption of the AV/SP whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least sixty percent (60%) of the directors then comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which that person is named as a nominee for director, without
objection to that nomination), but excluding, for that

2

--------------------------------------------------------------------------------




purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest (within the meaning of Rule 14a-11 of
the Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors.

        (k)   "Person" means any individual, entity or group within the meaning
of Section 13(D)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended.

        (l)    "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if at the time of
adoption of the Plan and all time thereafter, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

        (m)  "Total Disability" means Your inability, through physical or mental
illness or accident, to perform the majority of Your usual duties and
responsibilities hereunder (as such duties are constituted on the date of the
commencement of such disability) in the manner and to the extent required under
this Agreement for a period of at least ninety (90) consecutive days. Total
Disability shall be deemed to have occurred on the first day following the
expiration of such ninety (90) day period.

        (n)   "Trade Secrets" means any and all information concerning, relating
to and/or in the possession of, the Company and/or its Affiliates and/or the
Business of the Company that qualifies as a trade secret as defined by the laws
of Georgia on the date of this Agreement and as such laws are amended from time
to time thereafter.

        (o)   "Voting Stock" means the then outstanding securities of an entity
entitled to vote generally in the election of members of that entity's Board of
Directors.

        2.    Employment; Duties.    

        (a)   The Company agrees to employ You as Chief Executive Officer of the
Company with the duties and responsibilities generally associated with such
positions and such other reasonable additional responsibilities and positions as
may be added to Your duties from time to time by the Board of Directors
consistent with Your positions.

        (b)   During Your employment hereunder, You shall (i) diligently follow
and implement all management policies and decisions communicated to You by the
Board of Directors; and (ii) timely prepare and forward to the Board of
Directors all reports and accountings as may be requested of You.

        (c)   Your duties and responsibilities hereunder shall be modified
and/or excused during reasonable periods of absence due to Your health or
disability or vacation, as provided herein.

        3.    Term.    The term hereof shall commence on July 1, 2002, shall
continue for a period of three (3) years and shall be automatically extended
from year-to-year thereafter unless terminated in accordance with Section 6
hereof (the "Term").

        4.    Compensation.    

        (a)   (1)    You shall be paid an annual base salary of not less than
Six Hundred Thousand Dollars ($600,000) per year (the "Base Salary") commencing
on July 1, 2002. The Base Salary shall accrue and be due and payable in equal,
or as nearly equal as practicable, semi-monthly installments and the Company may
deduct from each such installment all amounts required to be deducted and
withheld in accordance with applicable federal and state income, FICA and other
withholding tax requirements.

3

--------------------------------------------------------------------------------

              (2)    The Base Salary shall be reviewed by the Board of Directors
at the end of each year of the Term and may be increased from time to time and
at any time by the Board of Directors. The Base Salary shall in no event be
reduced or decreased below the highest level attained at any time by You, unless
You and the Board of Directors agree to implement a temporary salary reduction
program for cost abatement purposes.

              (3)    If the Term shall begin on other than the first business
day of a calendar month and if the Term hereof shall terminate on other than the
last day of a calendar month, Your compensation for such month shall be prorated
according to the number of days during such month that occur within the Term.

        (b)   For the fiscal year of the Company ending on December 31, 2002,
You shall be entitled to receive an annual bonus in an amount equal to fifty
percent (50%) of Your Base Salary if the bonus criteria for such annual period
are satisfied (the "Bonus Payment"). Commencing with the fiscal year of the
Company ending on December 31, 2003 and for each fiscal year thereafter, the
percentage of Your Base Salary for determining the Bonus Payment shall be
increased to at least sixty percent (60%) of Your Base Salary. Any increase in
the percentage of Your Base Salary for determining Your Bonus Payment for the
fiscal years of the Company ending after December 31, 2003, shall be set by the
Board of Directors on a Company fiscal year basis. The Bonus Payment Percentage
and criteria for each year of the Term shall be based upon good faith
negotiations between You and the Board of Directors. All Bonus Payments shall
paid to You on or before the last day of February in the year following the year
for which such Bonus Payment is computed.

        (c)   While You are performing the services described in herein, the
Company shall, upon Your request, reimburse You for all reasonable and necessary
expenses incurred by You in connection with the performance of Your duties of
employment hereunder.

        (d)    (1)    The Company now maintains, and while You are rendering
services to the Company may establish, one or more additional incentive or other
compensation plan(s) (however described or denominated) for the corporate,
operating or executive officers or other management of the Company, or if the
Company now maintains or, while You are rendering services to the Company,
continues and/or establishes any benefit program(s) (however described or
denominated) for corporate, operating or executive officers or other management
employees of the Company, You shall be eligible to fully participate, and shall
participate, in each such plan or benefit program.

                 (2)    Pursuant to this Section 4(d), You are now and shall
continue to participate in the Change-In-Control Accelerated Vesting and
Severance Plan adopted by the Compensation Committee of the Board of Directors
of the Company at its April 19, 2001 meeting and any plan(s) or program(s) that
supercede, replace and/or supplement such plan, as in effect from time to time
(the "AV/SP"), at the highest and most beneficial level of participation
provided under the AV/SP. With respect to each individual benefit, or category
of similar benefit, provided to You under each of the AV/SP and this Agreement,
the two (2) benefits shall not be cumulative, and You shall have the right and
obligation to elect to take each such benefit under the terms of the AV/SP or
the terms of this Agreement within such time period for Your election as shall
be reasonable under the circumstances and agreed by You and the Company. The
restrictions on cumulation of benefits in this Section 4(d)(2) and the
application of the terms of the AV/SP to benefits provided thereunder, shall not
apply to Your right to qualify for and participate in the AV/SP at the highest
and most beneficial level of participation.

        (e)   During the Term and any Severance Period, the Company shall
provide health, medical, disability and term life insurance to You and Your
family in accordance with any group plan which it now maintains or which may
hereafter be established by the Company. In addition, the Company shall
reimburse You, upon request, for Your term life insurance policy payments under
a policy or policies with aggregate death benefits of $1,000,000 until
February 15, 2003, and $3,000,000

4

--------------------------------------------------------------------------------




thereafter, held by You (and under any replacement policies), until the Company
shall provide to You a policy or policies with coverages and benefits that are
the same as or substantially similar to the coverages and benefits under such
term life insurance policy. These benefits shall be payable to Your estate or a
beneficiary or beneficiaries designated by You from time to time.

        (f)    You shall receive not less than four (4) weeks paid vacation
during each twelve (12) month period of Your employment. Such vacation period
may be increased from time to time and at any time by the Board of Directors but
shall in no event be shortened to less than the longest period attained by You
at any time during Your employment.

        5.    Stock Options.    

        (a)   Pursuant to a Non-Qualified Stock Option Agreement dated
February 19, 1998 (the "Option Agreement"), You were granted options to purchase
150,000 shares of the common stock of the Company at $44.75 per share (the
"Option Shares") under the Earthlink Network, Inc. 1995 Stock Option Plan (the
"Plan"). Upon Your exercise of these options in accordance with the Option
Agreement, the Company has agreed to pay to You $24.75 with respect to each
share of the Option Shares purchased by You. This agreement by the Company was
and is intended to provide to You additional compensation for Your services tied
to Your purchase of the Option Shares. The $24.75 amount payable to You with
respect to Your purchase of each Option Share was and is subject to equitable
and proportional adjustment in accordance with the adjustment and exchange
mechanisms in the Plan with respect to the exchange, number and pricing of the
Option Shares.

        As of January 28, 2003, your exercise of the options for the Option
Shares since the grant and corporate actions taken by the Company as anticipated
in the Plan, have caused adjustments to be made in the number of Option Shares
subject to unexercised options, the $44.75 exercise price and the per exercised
Option Share cash of $24.75 payable to You upon exercise. Accordingly, the
parties agree that the following facts are accurate as of January 28, 2003:
(1) the balance of Your Option Shares subject to unexercised options is 193,800
shares of the common stock of the Company; (2) the exercise price is $13.85 per
Option Share; and (3) the cash payable to You upon exercise of the options and
purchase of the Option Shares is $7.66 per Option Share.

        (b)   Your options to purchase voting common stock of the Company
described in Section 5(a) of this Agreement and as granted by the Company to You
from time to time prior to and after the date of this Agreement are hereinafter
collectively called the "Stock Options." In the event (1) a Change in Control
Event occurs, or (2) the Company terminates Your employment for other than
"Cause", or (3) You terminate Your employment for reasons of a breach by the
Company of this Agreement, all unvested Stock Options (including the options for
the Option Shares) shall immediately vest and be fully exercisable by You. You
shall be given the maximum period permitted under the Company's stock option
plans to exercise Your Stock Options after termination of Your employment with
the Company.

        (c)   You hereby acknowledge that the Stock Options and the Option
Shares are and will be acquired by You for investment purposes with no view to
the sale or public distribution thereof. You further represent and warrant to
the Company that You are aware that the Company is relying upon Your investment
intent expressed hereinabove, and is issuing the Stock Options and the Option
Shares pursuant to an exemption from the registration requirements of the
Securities Act of 1933, as amended ("1933 Act") under Section 4(2) thereof as
transactions "not involving any public offering." You agree that the transfer of
the Stock Options and the Option Shares to be issued to You may be restricted if
such restrictions are applicable to such security generally or because of Your
employment by or position with the Company or because of the transaction
pursuant to which You obtained such securities, that a legend in form
satisfactory to the Company including such restrictions may be placed on any
certificate representing any of the Stock Options

5

--------------------------------------------------------------------------------




and the Option Shares, that stop-transfer orders may be placed against the
transfer of any of the Stock Options or the Option Shares in connection with
such restrictions and that neither the Stock Options nor the Option Shares will
be and may not be sold or transferred by You unless You shall satisfy the
Company with such documentation as the Company in its absolute discretion may
request [which may include an opinion of Your counsel acceptable to the Company]
that such transfer is in full compliance with the provisions of the 1933 Act,
and the Rules and Regulations promulgated thereunder, and that such transfer
will not constitute or imply any violation of the 1933 Act, or any of the Rules
and Regulations promulgated thereunder by either the Company or You.

        (d)   If at any time or times after the date hereof, the Company shall
determine or be required to register any shares of its capital stock or
securities convertible into capital stock under the Securities Act of 1933
whether in connection with a public offering of securities by the Company (a
"primary offering"), a public offering of securities by shareholders of the
Company (a "secondary offering") or both, the Company will promptly give You
written notice thereof. If within 30 days after Your receipt of such notice You
request the inclusion of some or all of Your Option Shares or other shares
acquired by You pursuant to the Stock Options or otherwise (the "Registrable
Securities"), the Company will use its best efforts to effect the registration
under the Securities Act of all Registrable Securities which You have requested
be registered; provided, however, "best efforts" shall not require that the
Company include any Registrable Securities held by You if such action would, in
the Company's discretion, have an adverse effect on the negotiation,
implementation or execution of any such public offering. The Company shall pay
all costs and expenses associated with the registration of Your Registrable
Securities including reasonable fees of legal counsel. In connection with any
registration statement in which You are participating, You agree to furnish the
Company with the personal information, opinion letter, indemnifications and
other items and materials necessary and/or proper (and that are customarily and
generally requested of parties with similar registration rights) in connection
with a registration of securities under the Securities Act of 1933. The manner
and content of any such registration statement and of any underwriting or other
agreements related thereto, shall be entirely in the control and discretion of
the Company. You agree to cooperate with the Company in the preparation and
filing of any registration statement prepared and filed and shall make the
customary agreements, representations, warranties and indemnifications to the
underwriters and/or the Company with respect to any Registrable Shares included
therein.

        6.    Termination.    

        (a)   Your employment may be terminated only as follows:

        (1)   For Cause immediately by the Company; or

        (2)   At Your option because of a breach of this Agreement by the
Company which is not cured within ten (10) days after written notice of such
breach is delivered to the Company, the Chairman of the Board of Directors and
the Chairman of the Compensation Committee of the Board of Directors (as such
positions/offices exist); or

        (3)   At Your option upon thirty (30) days prior written notice of
termination delivered by You to the Company; or

        (4)   For any reason by the Company upon three (3) calendar months prior
written notice of termination delivered to You, except during a period of Your
disability that may qualify as the period for qualification for Your termination
due to Your Total Disability as set forth in Section 6(a)(6); or

        (5)   By the Company upon Your death; or

6

--------------------------------------------------------------------------------




        (6)   By the Company because of Your Total Disability upon thirty
(30) days prior written notice of termination delivered to You.

        (b)   If the Company terminates Your employment for other than "Cause"
or the Company shall elect not to extend the Term at the end of the first three
(3) years or any yearly extension of the Term or You terminate Your employment
for reasons of a breach by the Company of this Agreement:

        (1)   You shall continue to be paid the Base Salary in accordance with
the payment terms of Section 4(a) for a period equal to the longer of
(i) eighteen (18) calendar months following the effective date of such
termination or (ii) the remainder of the three (3) year term of this Agreement
(the "Severance Period"), plus You shall be paid two (2) calendar months of Base
Salary allocable to Your earned by unused sabbatical time as of January 28,
2003, concurrent with the first payment of regular Base Salary by the Company to
You pursuant to this Section 4(b)(1);

        (2)   You shall receive all earned but unpaid Bonus Payments as well as
the Bonus Payments based on the portion of the year that You were employed by
the Company in the year in which You were terminated in accordance with the
payment items of Section 4(b); and

        (3)   The health, medical, life and disability coverages afforded to You
and Your family by the Company (or payments in lieu thereof) as set forth in
Section 4(e) shall be continued for the Severance Period.

        (c)   In the event that Your employment is terminated by the Company due
to Your death:

        (1)   Your estate shall continue to be paid the Base Salary for a period
of eighteen (18) calendar months from the date of Your death;

        (2)   Your estate shall receive all earned but unpaid Bonus Payments as
well as all Bonus Payments based on the year in which You died which You would
have otherwise received but for the occasion of Your death; and

        (3)   Your family will continue to receive the health, medical, life and
disability coverages afforded to them by the Company (or payments in lieu
thereof) as set forth in Section 4(e) for a period of eighteen (18) calendar
months after Your death.

        (d)   In the event that Your employment is terminated by the Company for
Cause or You for reasons other than a breach of this Agreement by the Company,
the Company will have no obligations to pay You any amount beyond the effective
date of such termination whether as Base Salary, Bonus Payment or otherwise or
to provide You with any benefits arising hereunder or otherwise except as
required by law.

        7.    Confidential Information and Trade Secrets.    You acknowledge
that the nature of Your engagement by the Company is such that You shall have
access to the Confidential Information and the Trade Secrets, each of which has
great value to the Company, provides the Company a competitive advantage, and
constitutes the foundation upon which the Business of the Company is based. You
agree to hold all of the Confidential Information and the Trade Secrets in
confidence and to not use, disclose, publish or otherwise disseminate any of
such Confidential Information and the Trade Secrets to any other person, except
to the extent such disclosure is (i) necessary to the performance of this
Agreement and in furtherance of the Company's best interests, (ii) required by
applicable law, (iii) as a result of portions of the Confidential Information
and/or the Trade Secrets becoming lawfully obtainable from other sources,
(iv) authorized in writing by the Company, or (v) necessary to enforce this
Agreement. The restrictions set forth in this Section 7 shall remain in full
force and effect (a) with respect to the Confidential Information, for the three
(3) year period following the effective date of Your termination as an employee
of the Company, and with respect to the Trade Secrets, until the

7

--------------------------------------------------------------------------------

Trade Secrets no longer retain their status or qualify as trade secrets under
applicable law. Upon termination of Your employment with the Company, You shall
deliver to the Company all documents, records, notebooks, work papers, and all
similar material containing Confidential Information and Trade Secrets, whether
prepared by You, the Company or anyone else.

        8.    Inventions and Patents.    All inventions, designs, improvements,
patents, copyrights and discoveries conceived by You during the term of this
Agreement which are useful in or directly or indirectly relate to the business
of the Company or to any experimental work carried on by the Company, shall be
the property of the Company. You agree to promptly and fully disclose to the
Company all such inventions, designs, improvements, patents, copyrights and
discoveries (whether developed individually or with other persons) and at the
Company's expense, to take all steps necessary and reasonably required to assure
the Company's ownership thereof and to assist the Company in protecting or
defending the Company's proprietary rights therein.

        9.    Restrictive Covenants.    

        (a)   You agree that during Your employment and for a period of eighteen
(18) calendar months thereafter, You shall not, directly or indirectly, whether
as a member of executive management, corporate officer, member of the board of
directors (or similar body) or consultant to any of the foregoing, participate
or engage in any activity or other business competitive with the Business of the
Company within a thirty (30) mile radius of the Pasadena, California, city
limits or a thirty (30) mile radius of the Atlanta, Georgia, city limits. You
acknowledge that You continuously maintain and use offices in each of Pasadena,
California, and Atlanta, Georgia.

        (b)   You agree that during the term hereof and for a period of eighteen
(18) calendar months thereafter, You will not, directly or indirectly, induce,
recruit, cause or hire any member of executive management or any corporate
officer of the Company or any of its Affiliates, or any employee of the Company
or any of its Affiliates engaged in product or service development or product or
service management, who has access to or possession of Confidential Information
and/or Trade Secrets, to leave their employ with or their engagement by the
Company or any of its Affiliates.

        (c)   The obligation of the Company to continue to fulfill its payment
and benefit obligations to You pursuant to Section 6(b) is conditioned upon Your
compliance with the provisions of this Section 9 and Sections 7 and 8.
Accordingly, in the event that You shall breach the provisions of this Section 9
and/or Sections 7 and/or 8 and not cure or cease (as appropriate) such breach
within five (5) days of receipt of notice thereof from the Company, the
Company's obligations under Section 6(b) shall terminate. Termination of the
Company's obligations under Section 6(b) shall not be the Company's sole and
exclusive remedy for a breach of this Section 9 and/or Sections 7 and/or 8. In
addition to the remedy provided in this Section 9(c), the Company shall be
entitled to seek damages, and injunctive relief to enforce this Section 9 and
Sections 7 and 8, in the event of a breach by You of this Section 9 and/or
Sections 7 and/or 8.

        (d)   The Company and You agree that in order to properly and
appropriately protect the Company, the territorial restrictions set forth in
Section 9(a) are intended by the parties to be as broad as permitted by the laws
of Georgia, not to exceed the forty-eight (48) contiguous states of the United
States, and that the laws of Georgia with respect to territorial restrictions
may change due to pending civil actions over the twelve (12) month period ended
April 2004. Accordingly, the Company and You agree, at the Company's election,
to modify Section 9(a) to provide for the largest territorial coverage (as
determined in good faith by the Company) under Section 9(a) permissible under
Georgia (not to exceed the forty- eight (48) contiguous states of the United
States) in May 2004. Such modification of Section 9(a) shall not be effective
until it is incorporated into this Agreement upon the election of the Company,
shall only be effective after such

8

--------------------------------------------------------------------------------




incorporation date and shall only be effective if You are still employed by the
Company on such incorporation date.

        10.    Remedies.    The parties hereto agree that the services to be
rendered by You pursuant to this Agreement, and the rights and privileges
granted to the Company pursuant to this Agreement, are of a special, unique,
extraordinary and intellectual character, which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in any
action at law, and that a breach by You of any of the terms of this Agreement
will cause the Company great and irreparable injury and damage. You hereby agree
that the definition of the Business of the Company set forth in Section 1 is
correct, that the area of operation and market of the Company set forth in
Recital 1 is correct, and that the restricted territory described in
Section 9(a) is insufficient to protect the Company's interests but provides at
least some level of protection to the Company which You deem necessary for the
Company. You hereby expressly agree that the Company shall be entitled to the
remedies of injunction, specific performance and other equitable relief to
prevent a breach of this Agreement by You. This Section 10 shall not be
construed as a waiver of any other rights or remedies which the Company may have
for damages or otherwise.

        11.    Severability.    In case any one or more of the provisions of
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not affect any other provision of
this Agreement, but this Agreement shall be construed as if such invalid or
illegal or unenforceable provision had never been contained herein.

        12.    Assignment.    This Agreement and the rights and obligations of
the hereunder may not be assigned by either party hereto without the prior
written consent of the other party hereto.

        13.    Notices.    Except as otherwise specifically provided herein, any
notice required or permitted to be given to You pursuant to this Agreement shall
be given in writing, and personally delivered or mailed to You by certified
mail, return receipt requested, at the address set forth below Your signature on
this Agreement or at such other address as You shall designate by written notice
to the Company given in accordance with this Section 13, and any notice required
or permitted to be given to the Company shall be given in writing, and
personally delivered or mailed to the Company by certified mail, return receipt
requested, addressed to the Company at the address set forth under the signature
of the Executive Vice President of the Company or his designee on this Agreement
or at such other address as the Company shall designate by written notice to You
given in accordance with this Section 13. Any notice complying with this
Section 13 shall be deemed received upon actual receipt by the addressee.

        14.    Waiver.    The waiver by either party hereto of any breach of
this Agreement by the other party hereto shall not be effective unless in
writing, and no such waiver shall operate or be construed as the waiver of the
same or another breach on a subsequent occasion.

        15.    Governing Law.    This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Georgia.

        16.    Beneficiary.    All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, heirs, executors, administrators
and permitted assigns.

        17.    Entire Agreement.    This Agreement embodies the entire agreement
of the parties hereto relating to Your employment by the Company in the capacity
herein stated and, except as specifically provided herein, no provisions of any
employee manual, personnel policies, Company directives or other agreement or
document shall be deemed to modify the terms of this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon You or the Company
unless made in writing and signed by the parties hereto. All prior
understandings and agreements relating to You employment by the Company, in
whatever capacity, are hereby expressly terminated.

9

--------------------------------------------------------------------------------


        18.    Excise Tax.    

        (a)   If any payment or distribution by the Company and/or any Affiliate
of the Company to or for Your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a "Payment"), would be subject to the
excise tax imposed by Section 4999 of the Code or to any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest and penalties, being hereafter
collectively referred to as the "Excise Tax"), then the payments and benefits
payable or provided under this Agreement (or other Payments as described below)
shall be reduced (but not below the amount of the payments or benefits provided
under this Agreement) if, and only to the extent that, such reduction will allow
You to receive a greater Net After Tax Amount than You would receive absent such
reduction.

        (b)   The Accounting Firm will first determine the amount of any
Parachute Payments that are payable to You. The Accounting Firm also will
determine the Net After Tax Amount attributable to Your total Parachute
Payments.

        (c)   The Accounting Firm will next determine the largest amount of
Payments that may be made to You without subjecting You to the Excise Tax (the
"Capped Payments"). Thereafter, the Accounting Firm will determine the Net After
Tax Amount attributable to the Capped Payments.

        (d)   You then will receive the total Parachute Payments or the Capped
Payments or such other amount less than the total Parachute Payments, whichever
provides You with the higher Net After Tax Amount but in no event will any such
reduction imposed by this Section 18 be in excess of the amount of payments or
benefits payable or provided under this Agreement. If You will receive the
Capped Payments or some other amount lesser than the total Parachute Payments,
the total Parachute Payments will be adjusted by first reducing the amount of
any noncash benefits under this Agreement or any other plan, agreement or
arrangement (with the source of the reduction to be directed by You) and then by
reducing the amount of any cash benefits under this Agreement or any other plan,
agreement or arrangement (with the source of the reduction to be directed by
You). The Accounting Firm will notify You and the Company if it determines that
the Parachute Payments must be reduced and will send You and the Company a copy
of its detailed calculations supporting that determination.

        (e)   As a result of the uncertainty in the application of Code Sections
280G and 4999 at the time that the Accounting Firm makes its determinations
under this Section 18, it is possible that amounts will have been paid or
distributed to You that should not have been paid or distributed under this
Section 18 ("Overpayments"), or that additional amounts should be paid or
distributed to You under this Section 18 ("Underpayments"). If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or You, which assertion the Accounting Firm
believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, that Overpayment will
be treated for all purposes as a debt ab initio that You must repay to the
Company together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no debt will be deemed to have been
incurred by You and no amount will be payable by You to the Company unless, and
then only to the extent that, the deemed debt and payment would either reduce
the amount on which You are subject to tax under Code Section 4999 or generate a
refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify You and the Company
of that determination and the amount of that Underpayment will be paid to You
promptly by the Company.

10

--------------------------------------------------------------------------------




        (f)    For purposes of this Section 18, the following terms shall have
their respective meanings:

        (i)    "Accounting Firm" means the independent accounting firm engaged
by the Company in the Company's sole discretion.

        (ii)   "Net After Tax Amount" means the amount of any Parachute Payments
or Capped Payments, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any State or local income taxes applicable to You on the
date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

        (iii)  "Parachute Payment" means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

        (g)   The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by the
preceding subsections shall be borne by the Company. If such fees and expenses
are initially paid by You, the Company shall reimburse You the full amount of
such fees and expenses within five business days after receipt from You of a
statement therefore and reasonable evidence of Your payment thereof.

        (h)   The Company and You shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or You, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
the preceding subsections. Any determination by the Accounting Firm shall be
binding upon the Company and You.

        (i)    The federal, state and local income or other tax returns filed by
You shall be prepared and filed on a consistent basis with the determination of
the Accounting Firm with respect to the Excise Tax payable by You. You, at the
request of the Company, shall provide the Company true and correct copies (with
any amendments) of Your federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such conformity.

        IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

YOU:   THE COMPANY:
CHARLES G. BETTY
 
EARTHLINK, INC.
/s/  CHARLES G. BETTY      
 
/s/  LEE ADREAN      
Address:
 
125 North Devereux Court
Atlanta, GA 30327
 
Name:
 
Lee Adrean         Title:   Executive Vice President—Finance and Chief Financial
Officer
 
 
 
 
Address:
 
1375 Peachtree Street
Atlanta, GA 30309

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
